J-S86002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    DEMOND SMITH                               :
                                               :
                      Appellant                :   No. 631 WDA 2015

             Appeal from the Judgment of Sentence March 2, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013592-2014,
                            CP-02-CR-0014867-2014



BEFORE: GANTMAN, P.J., MOULTON, J., STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 12, 2016

       This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Allegheny County following Appellant’s open guilty plea

to three counts of receiving stolen property and one count of access device

fraud1 at lower court docket number CP-02-CR-0013592-2014, and five

counts of receiving stolen property2 at lower court docket number CP-02-CR-


____________________________________________


1
  18 Pa.C.S.A. §§ 3925(a) and 4106(a)(1), respectively. In exchange for
Appellant’s guilty plea, the Commonwealth withdrew three counts of
burglary and two counts of receiving stolen property.
2
  18 Pa.C.S.A. § 3925(a). In exchange for Appellant’s guilty plea, the
Commonwealth withdrew two counts of burglary, four counts of theft by
unlawful taking, and three counts of conspiracy.




*Former Justice specially assigned to the Superior Court.
J-S86002-16


0014867-2014.3        Appellant     presents     challenges   to   the   legality   and

discretionary aspects of his sentence. We affirm.

       The relevant facts and procedural history have been aptly set forth by

the trial court, in part, as follows:

              This matter arises out of various cases filed against
       [Appellant] related to several victims who had items stolen from
       their residences between January 2014 and September 2014.
       [The charges were consolidated in the trial court, and on March
       2, 2015, Appellant proceeded to a guilty plea, sentencing, and
       restitution hearing. Relevantly,] [a]s to the case at [CP-02-CR-
       0014867-2014], the Commonwealth’s summary of the evidence
       indicated that Detectives from the City of Pittsburgh and the
       victims, including Karen Forney and Katie Lloyd, would have
       testified that:
                    “[O]n or about September 15, 2014, through
              September 19, 2014, there were multiple break-ins
              reported    in   the   City  of   Pittsburgh.   Upon
              investigation, City of Pittsburgh police officers
              determined that [Appellant] [] had pawned property
              belonging to the listed victims. He did so without
              their permission, and [Appellant] also admitted to
              being in possession of that stolen property.” ([N.T.
              3/2/15] p. 16)[.]
              As to the case at [CP-02-CR-0013592-2014], the
       Commonwealth’s summary of the evidence [was] that Detectives
       from the City of Pittsburgh and various victims would have
       testified that:
                    “[D]uring    the   months   of    August   and
              September of 2014, there were multiple break-ins
              reported. Upon investigation, the City of Pittsburgh
              police determined [Appellant] pawned property
              belong[ing] to the victims in this case. He did so
              without the victims’ permission. He was also found
____________________________________________


3
  In a consolidated guilty plea hearing, Appellant pled guilty to multiple
charges in several cases. However, on appeal, he presents challenges solely
to his sentences for his convictions docketed in two of the cases, CP-02-CR-
0013592-2014 and CP-02-CR-0014867-2014.



                                           -2-
J-S86002-16


              to unlawfully use credit cards that were taken during
              this transaction.” ([N.T. 3/2/15] pp. 16-17)[.]
              At the time of his [hearing], [Appellant] argued that he
       was responsible for restitution related to the amount that the
       victims were required to pay to retrieve their property from the
       pawn shops. ([N.T. 3/2/15] p. 5)[.]           However, [Appellant]
       contended that he was not involved in the actual burglaries from
       the homes, and therefore, was not responsible for restitution for
       all items that were missing from the victims’ residences.
                                     ***
              As to the amount of restitution for the victim, Karen
       Forney, Forney testified to the value of the stolen property as
       follows:
                     “[T]here is $20 for an I-MAC, which is still
              being held by the pawn shop and then the jewelry,
              all of which were gifts of sentimental value. I
              estimate at $500, including two gold rings, pearls,
              and a watch, which was a gift, and [other] certain
              silver items and costume jewelry.” ([N.T. 3/2/15] p.
              30)[.]
              Forney acknowledged that the jewelry, which she
       estimated had a value of $500.00, was not at the pawn shop,
       and therefore, she did not get it back. ([N.T. 3/2/15] p. 31)[.] 4
              Katie Lloyd testified that she had two laptops and a
       charger stolen. ([N.T. 3/2/15] p. 33)[.] Lloyd was able to
       recover one laptop from a pawn shop for $250.00 but the second
       laptop, which she valued at $100.00, was not recovered because
       she did not have the serial number for it, and therefore, could
       not determine whether it was pawned or not. ([N.T. 3/2/15] p.
       33)[.]
              [Appellant] argued that he was only responsible for the
       items actually recovered or recoverable from the pawn shops
       and, therefore, he was not responsible for the $500.00 in jewelry
       taken from Forney or the second computer, valued at $100.00,
       taken from Lloyd. In response[,] the Commonwealth argued
       that all of the items “were taken during the same incident in
       which [Appellant] was found pawning certain items. He could
____________________________________________


4
  The testimony of another victim, Janice Held, indicated that not only did
Appellant pawn electronic items, such as laptop computers, but he also
pawned jewelry. Held testified that she retrieved one of her stolen bracelets
from a pawn shop.



                                           -3-
J-S86002-16


      have pawned the other items.      They just were never tracked
      down.” ([N.T. 3/2/15] p. 37).

Trial Court Opinion, filed 6/20/16, pp. 2-4 (italics omitted) (footnote in

original).

      After accepting Appellant’s guilty pleas, the trial court inquired as to

whether there was any additional information for sentencing purposes.

Guilty plea counsel informed the trial court that Appellant was aware of his

right to have a presentence investigation report prepared to aid the trial

court with regard to sentencing; however, Appellant wished to proceed

without it. Id. at 18. Appellant made a statement to the victims, as well as

the trial court, and guilty plea counsel asked that Appellant be sentenced to

a period of probation only. Id. at 41-42. In response, the Commonwealth

argued that, no matter what period of confinement the trial court imposed,

the trial court should impose “a lengthy probationary tail” with the condition

that restitution be made. N.T. 3/2/15 at 42.

      As to lower court docket number CP-02-CR-0013592-2014, the trial

court imposed the following sentence: one count of receiving stolen property

(F3), eleven months and fifteen days to twenty-three months in prison, to be

followed by five years of probation. The sentencing order listed the payment

of restitution as a condition of Appellant’s probation, and for the amounts,




                                    -4-
J-S86002-16


indicated “[s]ee order filed[.]” Sentencing Order, filed 3/2/15.5         The trial

court indicated that it would permit alternative housing so that Appellant

would be eligible for work release.            The trial court additionally imposed

concurrent periods of five years’ probation for one count of access device

fraud (M1) and one count of receiving stolen property (M1).             No further

penalty was imposed for one count of receiving stolen property (M2).

       As to lower court docket number CP-02-CR-0014867-2014, the trial

court imposed the following sentence: two counts of receiving stolen

property (F3), for each count eleven months and fifteen days to twenty-

three months in prison, to be followed by five years’ probation; the

sentences to run concurrently. The sentencing order listed the payment of

restitution as a condition of Appellant’s probation with regard to both

receiving stolen property (F3) convictions, and for the amounts, indicated

“[s]ee order filed[.]”       Sentencing Order, filed 3/2/15. 6      The trial court

indicated that it would permit alternative housing so that Appellant would be

eligible for work release.       As to the remaining three counts of receiving
____________________________________________


5
  The sentencing order further listed the following conditions of probation:
Appellant is to pay the costs for probation supervision; Appellant is to have
no contact with the victims; Appellant is to undergo a drug and alcohol
evaluation; and Appellant is to undergo a MHMR Evaluation. See Sentencing
Order, filed 3/2/15.
6
  The sentencing order further listed the following conditions of probation:
Appellant is to pay the costs for probation supervision, and Appellant is to
have no contact with the victims. See Sentencing Order, filed 3/2/15.




                                           -5-
J-S86002-16


stolen property (M1), the trial court imposed a period of five years’ probation

for each count with the sentences to run concurrently to each other, as well

as to the sentences for receiving stolen property (F3).

       The sentences imposed for CP-02-CR-0013592-2014 and CP-02-CR-

0014867-2014 were to run concurrently to each other. Thus, Appellant was

sentenced to an aggregate of eleven months and fifteen days to twenty-

three months in prison, to be followed by five years’ probation.

       With regard to the amount of restitution, at lower court docket number

CP-02-CR-0013592-2014,       the   trial   court   directed   that   Appellant   pay

restitution as follows: $1,000.00 to Held, $148.00 to Craig Britcher, and

$1.00 each to Leah Rosenblum and Gabrielle Boutempi.                 At lower court

docket number CP-02-CR-0014867-2014, the trial court directed that

Appellant pay restitution as follows: $520.00 to Forney, $350.00 to Lloyd,

and $225.00 to Andrea Laurion.

       On March 12, 2015, Appellant filed a timely, counseled post-sentence

motion, which the trial court denied without a hearing.                This timely,

counseled appeal followed, and all Pa.R.A.P. 1925 requirements have been

met.

       In his first issue, Appellant contends the trial court imposed an illegal

sentence by requiring him to make restitution to Forney and Lloyd for items

(i.e., $500.00 for Forney’s jewelry and $100.00 for Lloyd’s laptop) which

were never recovered from a pawn shop. Relying upon Commonwealth v.


                                       -6-
J-S86002-16


Reed, 543 A.2d 587 (Pa.Super. 1998), Appellant contends that he did not

plead guilty to any crimes related to the theft of the jewelry or laptop, and

there is no evidence of a causal connection between the loss of these items

and Appellant’s role in receiving some other property that was stolen by the

burglar. He contends that the trial court improperly required him to pay for

items for which he was not criminally responsible, thus resulting in an illegal

sentence.

      In response, the Commonwealth argues, inter alia, that Appellant was

ordered to pay restitution as a condition of his probation. Accordingly, the

Commonwealth argues that Appellant’s case is distinguishable from Reed,

supra, and is more akin to Commonwealth v. Kelly, 836 A.2d 931

(Pa.Super. 2003).

      Initially, we agree with Appellant that his first issue presents a legality

of sentencing claim. An appeal from an order of restitution based upon a

claim that the restitution order is unsupported by the record and/or the trial

court lacks statutory authority challenges the legality, rather than the

discretionary aspects, of sentencing. Commonwealth v. Stradley, 50 A.3d

769   (Pa.Super.    2012);   Commonwealth       v.   Smith,   956   A.2d   1029

(Pa.Super. 2008) (en banc). The determination of whether a trial court

imposed an illegal sentence is a question of law; an appellate court’s

standard of review in cases dealing with questions of law is plenary.

Stradley, supra.


                                      -7-
J-S86002-16


      The following statutory provisions are relevant:

      § 1106. Restitution for injuries to person or property
      (a) General rule.--Upon conviction for any crime wherein
      property has been stolen, converted or otherwise unlawfully
      obtained, or its value substantially decreased as a direct result of
      the crime, or wherein the victim suffered personal injury directly
      resulting from the crime, the offender shall be sentenced to
      make restitution in addition to the punishment prescribed
      therefor.

18 Pa.C.S.A. § 1106(a) (bold in original).

      § 9754. Order of probation
                                    ***
      (b) Conditions generally.--The court shall attach such of the
      reasonable conditions authorized by subsection (c) of this section
      as it deems necessary to insure or assist the defendant in
      leading a law-abiding life.
      (c) Specific conditions.—The court may as a condition of its
      order require the defendant:
                                    ***
      (8) To make restitution of the fruits of his crime or to make
      reparations, in an amount he can afford to pay, for the loss or
      damage caused thereby.

42 Pa.C.S.A. § 9754(b), (c)(8) (bold in original).

      With regard to restitution, this Court has relevantly stated the

following:

             Restitution is a creature of statute and, without express
      legislative direction, a court is powerless to direct a defendant to
      make restitution as part of his sentence. Where that statutory
      authority exists, however, the imposition of restitution is vested
      within the sound discretion of the sentencing judge.
             In the context of a criminal case, restitution may be
      imposed either as a direct sentence, 18 Pa.C.S.A. § 1106(a), or
      as a condition of probation under 42 Pa.C.S.A. § 9754[.] When
      imposed as a sentence, the injury to property or person for
      which restitution is ordered must directly result from the crime.
      See 18 Pa.C.S.A. § 1106(a). However, when restitution is
      ordered as a condition of probation, the sentencing court is

                                     -8-
J-S86002-16


      accorded the latitude to fashion probationary conditions designed
      to rehabilitate the defendant and provide some measure of
      redress to the victim[s]. See 42 Pa.C.S.A. § 9754.
             When restitution is imposed as a condition of probation
      under [42 Pa.C.S.A. §] 9754, the required nexus between the
      defendant’s criminal conduct and the victim[s’] loss is relaxed.
      However, there must be at least an indirect connection between
      the criminal activity and the loss. Additionally, to the extent a
      sentence of probation is imposed to make restitution for losses
      caused by the defendant’s criminal conduct, there should be
      proof of the damages suffered. Finally, where a sentencing court
      imposes restitution as a probationary condition, sub-section
      9754(c)(8) obligates the court to determine what loss or damage
      has been caused and what amount of restitution the defendant
      can afford to pay. 42 Pa.C.S.A. § 9754(c)(8).
                                         ***
             [T]his Court has stated that a court may properly impose
      restitution as a probationary condition if the court is satisfied
      that the restitution is designed to rehabilitate the defendant and
      to make some measure of reimbursement to the victim[s].

Commonwealth v. Kinnan, 71 A.3d 983, 986-88 (Pa.Super. 2013)

(citations, quotation marks, quotations, and footnotes omitted).

      In Reed, supra, upon which Appellant in this case relies, the appellant

was charged with receiving stolen property, and the bills of information

listed the specific property, along with an estimated value of each item.   At

trial, the evidence showed that the total loss caused by the appellant’s

conduct did not exceed $480.00.         However, in fixing the appellant’s

restitution as part of his sentence, the trial court directed the appellant to

pay $6,205.71, which represented the total loss sustained in the burglary in

which the property unlawfully received by the appellant had been taken.

      This Court concluded in Reed that “there was no evidence to show a

causal connection between the total losses sustained [by the victim] and

                                    -9-
J-S86002-16


[the appellant’s] role in receiving some of the property stolen.” Reed, 543

A.2d at 589. Accordingly, this Court determined that the sentencing order of

restitution was illegal since it was not supported by the record, and we

vacated the appellant's sentence. Id. at 590.

        In Kelly, supra, which the Commonwealth argues is controlling, the

appellant entered a plea of nolo contendere to three counts of receiving

stolen property--two cell phones and a CD player that had been removed

from the dashboard of a truck.      Following a restitution hearing, the trial

court ordered the appellant to pay restitution in the amount of $2,269.80 as

a condition of his probation.    Of that amount, $1,938.41 represented the

cost of repair to the truck which had been broken into, and $330.67

represented the value of the CD player.

        The appellant in Kelly argued that the restitution order was improper

since he was not criminally responsible for the damage to the truck as he

was not the person who actually broke into the truck.              However, in

upholding the appellant’s sentence, this Court, distinguishing Reed, supra,

emphasized that the restitution regarding the damage to the truck was a

condition of the appellant’s probation.       Accordingly, this Court relevantly

held:

              We recognize that a restitution order as a condition of
        probation cannot be indiscriminate. It is true that the court in
        this case heard no testimony as to how [the appellant] obtained
        the CD player, and “assum[ed] he paid 20 bucks on the street
        from some unknown guys.” However, the verdict means [the
        appellant] was convicted of buying the goods, and he either

                                     - 10 -
J-S86002-16


      knew they were stolen or reasonably should have known they
      were stolen. We note that [the trial court] reasoned that “if
      those people aren’t out there buying stolen property, people
      aren’t breaking in. . . .” In other words, [the appellant] provided
      a market for that person who is criminally responsible for the
      break-in and damage to the truck. While this would not be
      enough to be considered a “direct” result of the criminal activity,
      we do agree with [the trial court] that this can be considered
      “indirectly” connected to the criminal activity.

Kelly, 836 A.2d at 934 (citations to record omitted).

      In the case sub judice, the record reveals restitution was imposed as a

condition of Appellant’s probation under 42 Pa.C.S.A. §                9754(c)(8).

Specifically, the record reflects that the Commonwealth argued at the

sentencing    hearing   that   the   trial   court   should   impose   “a   lengthy

probationary tail” with the condition that restitution be made. N.T. 3/2/15

at 42. Apparently accepting the Commonwealth’s argument, the trial court’s

written sentencing orders indicate that restitution is a condition of

Appellant’s probation for both cases at issue. Thus, contrary to Appellant’s

averment that Reed is controlling, we agree with the Commonwealth that

this case is more akin to Kelly.

      Here, similar to Kelly, while Appellant did not plead guilty to the

burglary of Forney’s and Lloyd’s residences, he pled guilty to receiving stolen

property therefrom. Furthermore, similar to Kelly, the record reveals that

Appellant provided a market for the people who committed the burglaries.

Thus, he was at least indirectly connected to the criminal activity with regard

to all of the items stolen from Forney’s and Lloyd’s residences and not just


                                       - 11 -
J-S86002-16


the items recovered from the pawn shops.           Accordingly, the trial court

properly ordered, as a condition of Appellant’s probation, that Appellant

make restitution to Forney and Lloyd for all of the items stolen from their

homes.7

       In his final issue, Appellant contends the trial court abused its

discretion in failing to place adequate reasons on the record for the

imposition of Appellant’s sentence for receiving stolen property (F3) in the



____________________________________________


7
  In its Pa.R.A.P. 1925(a) opinion, the trial court failed to appreciate that the
sentencing orders directed restitution as a condition of Appellant’s probation.
Rather, the trial court responded to Appellant’s Pa.R.A.P. 1925(b) claim that
the restitution order could not be upheld under Reed, supra by explaining
there was a direct causal connection between the loss of Forney’s jewelry, as
well as Lloyd’s laptop, and Appellant’s role in receiving the stolen property,
to which Appellant pled guilty. Specifically, the trial court noted that
Appellant pled guilty to receiving “movable property, namely electronic items
and/or other items with a total value greater than $2,000.00 belong to
Karen Forney and/or Andrea Laurion [(who lived together)]. . . .” Trial Court
Opinion, filed 6/20/16, at 7.       Also, Appellant pled guilty to receiving
“moveable property, namely electronic items and/or jewelry and/or other
items with a total value greater than $2,000.00 belonging to Davita Kubrin
and/or Katie Lloyd [(who lived together)]. . . .” Id. at 7-8 (footnote
omitted). Thus, Appellant was directed to pay restitution in an amount that
was below the amount to which he pled guilty. The trial court concluded
that the evidence established Appellant had in his possession not only the
stolen items he admittedly pawned but the other items that had been stolen
from Forney and Lloyd. Id. at 8. The trial court noted “[t]he fact that the
items could not be later retrieved from a pawn shop is not dispositive of the
issue of whether. . .[Appellant] possessed the stolen items.” Id. To the
extent the trial court intended the restitution to be imposed as a direct
sentence under 18 Pa.C.S.A. § 1106(a), we find the trial court’s reasoning
sound.




                                          - 12 -
J-S86002-16


aggravated range.8 He also reasons the trial court abused its discretion in

failing to consider the factors set forth in 42 Pa.C.S.A. § 9721(b), resulting

in the imposition of an excessive sentence.        Appellant’s issues present a

challenge to the discretionary aspects of his sentence. See Commonwealth

v. Cartrette, 83 A.3d 1030 (Pa.Super. 2013) (en banc) (explaining claim

sentencing court failed to consider Section 9721(b) factors pertains to

discretionary sentencing matters); Commonwealth v. Fullin, 892 A.2d 843

(Pa.Super. 2006) (holding claim sentencing court erred in failing to state on

the record the reasons for imposition of aggravated range sentence pertains

to discretionary aspects of sentencing).

       Generally, upon entry of a guilty plea, a defendant waives all claims

and defenses other than those sounding in the jurisdiction of the court, the

validity of the plea, and what has been termed the “legality” of the sentence

imposed. See Commonwealth v. Eisenberg, 626 Pa. 512, 98 A.3d 1268

(2014) (holding that the proper entry of a guilty plea acts to extinguish

virtually all legal challenges that could have been brought upon the trial or

appeal of the case). However, when there are no sentencing restrictions in

____________________________________________


8
  Appellant’s receiving stolen property conviction (F3) has an offense gravity
score of 5, see 204 Pa.Code. §§ 303.3, 303.15, and Appellant had a prior
record score of 0. N.T. 3/2/15 at 4. Thus, under the basic sentencing matrix,
the standard range was RS-9 months, with an aggravated range of +3
months. See 204 Pa.Code. § 303.16(a). Accordingly, Appellant’s sentence
of 11 months and 15 days to 23 months was in the aggravated range of the
guidelines.



                                          - 13 -
J-S86002-16


the plea agreement, the entry of a guilty plea will not preclude a subsequent

challenge to the discretionary aspects of sentencing. See Commonwealth

v. Ritchey, 779 A.2d 1183, 1185 (Pa.Super. 2001). Because Appellant

entered an open guilty plea, without sentencing restrictions, he may

challenge the discretionary aspects of his sentence.

         When an appellant challenges the discretionary aspects of his

sentence, we must consider his brief on this issue as a petition for

permission to appeal. Commonwealth v. Yanoff, 690 A.2d 260, 267

(Pa.Super. 1997). Prior to reaching the merits of a discretionary sentencing

issue,

         [this Court conducts] a four[-]part analysis to determine: (1)
         whether [A]ppellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether [A]ppellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
         is a substantial question that the sentence appealed from is not
         appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (citation

omitted).

         In the instant case, Appellant filed a timely notice of appeal, presented

his issues in a timely post-sentence motion,9 and included in his appellate

brief a separate Rule 2119(f) statement.           Moreover, Appellant’s issues

____________________________________________


9
  He also presented the issues in his court-ordered Pa.R.A.P. 1925(b)
statement.



                                          - 14 -
J-S86002-16


present a substantial question permitting our review, and thus, we shall

proceed to a review of the merits. See Cartrette, supra; Fullin, supra.

              Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa.Super. 1999) (en banc)

(quotations and citations omitted).

      42 Pa.C.S.A. § 9721(b), pertaining to sentencing generally, relevantly

provides:

      (b) General standards.--. . . [T]he court shall follow the
      general principle that the sentence imposed should call for
      confinement that is consistent with the protection of the public,
      the gravity of the offense as it relates to the impact on the life of
      the victim and on the community, and the rehabilitative needs of
      the defendant. . . .In every case in which the court imposes a
      sentence for a felony or misdemeanor. . .the court shall make as
      a part of the record, and disclose in open court at the time of
      sentencing, a statement of the reason or reasons for the
      sentence imposed.

42 Pa.C.S.A. § 9721(b) (bold in original).

      Nevertheless, “[a] sentencing court need not undertake a lengthy

discourse for its reasons for imposing a sentence or specifically reference the

statute in question. . . .” Commonwealth v. Crump, 995 A.2d 1280, 1283

(Pa.Super. 2010). “Rather, the record as a whole must reflect the court's

reasons and its meaningful consideration of the facts of the crime and the


                                      - 15 -
J-S86002-16


character of the offender.” Commonwealth v. Malovich, 903 A.2d 1247,

1253 (Pa.Super. 2006) (citation omitted).

      Here, Appellant specifically waived a pre-sentence investigation, and

thus, the trial court did not have the benefit of a pre-sentence investigation

report. N.T. 3/2/15 at 18.      However, the record reveals the trial court was

provided   with   sufficient   information   to   substitute   for   a   presentence

investigation report, thereby allowing a fully informed, individualized

sentencing decision. See Commonwealth v. Carrillo-Diaz, 64 A.3d 722

(Pa.Super. 2013).

      For instance, the record reveals the trial court was informed that

Appellant was twenty years old, attended the 12th grade, was in the process

of getting his GED, was gainfully employed, had lived previously with his

mother, and has no known mental or physical disabilities. N.T. 3/2/15 at 8,

41. The trial court was informed that Appellant was in custody with regard

to the instant offenses, and if released, he could possibly get back his job.

Id. at 41. The trial court was informed Appellant’s prior record score was

zero, and that Appellant was participating in the ARD program when he was

arrested in connection with the instant case. Id. at 8, 40. The trial court

was informed Appellant was appearing before the court in the instant matter

in connection with seven separate incidents, all of which occurred from

January 2014 to September 2014.          Id. at 8, 11-12. The trial court was

informed that Appellant was not on probation or parole during this time


                                      - 16 -
J-S86002-16


period.     Id. at 12. The trial court was informed, in detail, of the

circumstances and nature of Appellant’s instant crimes and heard testimony

from many of the victims. Id. at 13-17.

       Further, Appellant made an in-court statement apologizing to the

victims and informing the trial court that he is a family-oriented person, a

caring, loving person, and not proud of “what happened.” Id. at 42.

       We presume the trial court considered this information in imposing its

sentence. Moreover, we note that, after imposing Appellant’s sentence, the

trial court recognized there were “many incidents” involved but the court

would permit alternative housing so that Appellant could be eligible for work

release.10 Id. at 44-45. Further, in its Rule 1925(a) opinion, the trial court,

after setting forth the requirements of 42 Pa.C.S.A. § 9721(b), relevantly

explained the following:

              As it pertains to the sentence in this case, the number of
       victims and the time period over which [Appellant] was involved
       in receiving stolen property was taken into consideration. In
       addition, [Appellant’s] need for drug, alcohol and mental health
       evaluations were taken into consideration[.]. . .The record
       establishes [Appellant] was engaged in a course of criminal
       activity which impacted numerous victims that justified the
       sentence. It is clear that the number and nature of the offenses
       as well as [Appellant’s] rehabilitative needs were considered.

____________________________________________


10
   In light of the concurrent nature of Appellant’s sentences for his many
offenses, this Court notes the relative leniency of Appellant’s aggregate
sentence and reminds Appellant that, had we remanded for resentencing,
the trial court would have been free to impose a lengthier aggregate
sentence.



                                          - 17 -
J-S86002-16


Trial Court Opinion, filed 6/20/16, at 5-6.

      In light of the aforementioned, we find no merit to Appellant’s

discretionary aspects of sentencing claims, and we affirm his sentence.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2016




                                     - 18 -